IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-75,890



                  EX PARTE JAVIER ANAYA GRANADOS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 03-758-K277 IN THE 277th DISTRICT COURT
                        FROM WILLIAMSON COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to ninety-nine years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Granados v. State, No. 03-04-00399-CR (Tex. App.–Austin, delivered July 6, 2005, no

pet.).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit and other

exhibits included in the record, the trial court has entered findings of fact and conclusions of law that

appellate counsel failed to timely notify Applicant that his conviction had been affirmed and failed

to advise him of his right to petition for discretionary appeal pro se. The trial court recommends that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Third Court of Appeals in Cause No. 03-04-00399-CR that affirmed his conviction

in Case No. 03-758-K277 from the 277th Judicial District Court of Williamson County. Applicant

shall file his petition for discretionary review with the Third Court of Appeals within 30 days of the

date on which this Court’s mandate issues.



Delivered:     April 9, 2008
Do not publish